         Case 20-03402 Document 115 Filed in TXSB on 11/17/20 Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                             ENTERED
                                  HOUSTON DIVISION                                                           11/17/2020

                                         )
    In re:                               )                            Chapter 11
                                         )
    NEIMAN MARCUS GROUP LTD LLC, et al., )                            Case No. 20-32519 (DRJ)
                                         )
                                     1   )                           (Jointly Administered)
                 Reorganized Debtors.
                                         )
                                         )
     MARIPOSA INTERMEDIATE HOLDINGS      )
     LLC, NEIMAN MARCUS GROUP LTD LLC,   )
     and THE NEIMAN MARCUS GROUP LLC,    )
                                         )                            Adv. Proc. No. 20-03402
                Plaintiffs,              )
                                         )
           v.                            )
                                         )
     MARBLE RIDGE CAPITAL LP and MARBLE )
     RIDGE MASTER FUND LP,               )
                                         )
                Defendants               )
                                         )

                     STIPULATION AND AGREED ORDER EXTENDING
                          DEFENDANTS’ RESPONSE DEADLINE
                                               (Docket No. 111)
        Plaintiffs Mariposa Intermediate Holdings LLC, Neiman Marcus Group LTD LLC, and

The Neiman Marcus Group LLC (together, the “Plaintiffs”) and Defendants Marble Ridge Capital

LP and Marble Ridge Master Fund LP (collectively, “Defendants,” and together with Plaintiffs,



1
  The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate
Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA
Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada
Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc.
(0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term
Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC
(9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Reorganized Debtors’
service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.

                                                        1
        Case 20-03402 Document 115 Filed in TXSB on 11/17/20 Page 2 of 6




the “Parties”) hereby enter into this stipulation (the “Stipulation”) and agree as follows:

       WHEREAS, on August 26, 2020, Plaintiffs filed a Complaint And Application For A

Temporary Restraining Order And Preliminary Injunction and supporting papers and exhibits (the

“Application”) [Docket Nos. 1 - 3];

       WHEREAS, on August 28, 2020, the Parties agreed to, and the Court entered, a Stipulation

and Agreed-Upon Temporary Restraining Order (the “Temporary Restraining Order”) setting a

hearing on the Application for September 18, 2020 [Docket No. 22];

       WHEREAS, on September 14, 2020, the Parties agreed to, and the Court entered, a

Stipulation and Agreed Order Extending Temporary Restraining Order and Continuing Hearing

and Related Deadlines With Respect to Plaintiffs’ Application for Preliminary Injunction (the

“Extended Temporary Restraining Order”) [Docket No. 53];

       WHEREAS, on September 17, 2020, the Parties agreed to, and on September 18, 2020,

the Court entered, a Stipulation and Agreed Order Modifying Briefing Schedule with Respect to

Plaintiffs’ Application for Preliminary Injunction (the “Modified Scheduling Order”) [Docket No.

62];

       WHEREAS, on September 23, 2020, Defendants filed their memorandum and

accompanying papers in opposition to the Application;

       WHEREAS, on September 28, 2020, the Parties agreed to, and the Court entered, a

Stipulation and Agreed Order Further Extending Temporary Restraining Order and Continuing

Related Deadlines with Respect to Plaintiffs’ Application for Preliminary Injunction (the “Further

Extended Temporary Restraining Order”) [Docket No. 84];

       WHEREAS, on October 28, 2020, the Parties agreed to, and on October 30, 2020, the

Court entered a Stipulation and Agreed Order Extending Defendants’ Response Deadline (the



                                                  2
       Case 20-03402 Document 115 Filed in TXSB on 11/17/20 Page 3 of 6




“October 30 Response Deadline Order”) [Docket No. 98];

       WHEREAS, on November 6, 2020, the Parties agreed to a Stipulation and Agreed Order

Extending Defendants’ Response Deadline (the “November 6 Response Deadline Stipulation”)

[Docket No. 110];

       WHEREAS, the Parties have agreed to modify Defendants’ deadline to answer or

otherwise respond to the Complaint set forth in the November 6 Response Deadline Stipulation;

NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE AS

FOLLOWS:

       1. The deadline for Defendants to answer or otherwise respond to the Complaint set forth

in paragraph 1 of the November 6 Response Deadline Stipulation is extended by agreement from

November 13, 2020 to November 16, 2020 at 5:00 p.m. CT.

       2. Except as specifically modified by this Order, the Temporary Restraining Order, as

modified by the Extended Temporary Restraining Order, the Modified Scheduling Order, the

Further Extended Temporary Restraining Order, the October 30 Response Deadline Order and the

November 6, 2020 Stipulation, is otherwise unmodified.



 IT IS SO ORDERED.

 Signed: November __, 2020
 Signed: November 17, 2020.

                                            ____________________________________
                                           _____________________________________
                                            DAVID R.
                                           DAVID  R. JONES
                                                     JONES
                                            UNITED STATES BANKRUPTCY JUDGE
                                           UNITED STATES BANKRUPTCY JUDGE




                                              3
        Case 20-03402 Document 115 Filed in TXSB on 11/17/20 Page 4 of 6




 Dated: November 13, 2020
 Houston, Texas

 Agreed:

/s/ Zachary D. Rosenbaum
Michael S. Kim (admitted pro hac vice)
Zachary D. Rosenbaum (admitted pro hac vice)
Daniel J. Saval (admitted pro hac vice)
Leif T. Simonson (admitted pro hac vice)
Alexandra Fellowes (admitted pro hac vice)
KOBRE & KIM LLP
800 Third Avenue
New York, New York 10022
Telephone: +1 212 488 1200
Facsimile: +1 212 488 1220
Email:
Michael.Kim@kobrekim.com
Zachary.Rosenbaum@kobrekim.com
Daniel.Saval@kobrekim.com
Leif.Simonson@kobrekim.com
Alexandra.Fellowes@kobrekim.com

-and-

HEDRICK KRING, PLLC
Joshua L. Hedrick
Texas State Bar No. 24061123
Mark A. Fritsche
Texas State Bar No. 24100095
1700 Pacific Avenue, Suite 4650
Dallas, Texas 75201
Telephone: (214) 880-9600
Fax: (214) 481-1844
Email: Josh@HedrickKring.com
Email: Mark@HedrickKring.com

Attorneys for Marble Ridge Master Fund LP




                                               4
        Case 20-03402 Document 115 Filed in TXSB on 11/17/20 Page 5 of 6




/s/ T. Michael Wall
John P. Melko
State Bar No. 13919600
T. Michael Wall
State Bar No. 20757300
FOLEY & LARDNER LLP
1000 Louisiana Street, Suite 2000
Houston, Texas 77002-2099
Telephone: 713-276-5500
Email: jmelko@foley.com
Email: tmwall@foley.com
Attorneys for Marble Ridge Capital LP



/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.
Matthew D. Cavenaugh (TX Bar No.
24062656)
Jennifer F. Wertz (TX Bar No. 24072822)
Kristhy M. Peguero (TX Bar No. 24102776)
Veronica A. Polnick (TX Bar No. 24079148)
1401 McKinney Street, Suite 1900
Houston, Texas 77010
Telephone: (713) 752-4200
Facsimile: (713) 752-4221
Email: mcavenaugh@jw.com
jwertz@jw.com
kpeguero@jw.com
vpolnick@jw.com

-and-

KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS
INTERNATIONAL LLP
Anup Sathy, P.C. (admitted pro hac vice)
Chad J. Husnick, P.C. (admitted pro hac vice)
300 North LaSalle Street
Chicago, Illinois 60654
Telephone: (312) 862-2000
Facsimile: (312) 862-2200
Email: anup.sathy@kirkland.com
chad.husnick@kirkland.com

-and-

                                                5
       Case 20-03402 Document 115 Filed in TXSB on 11/17/20 Page 6 of 6




Matthew C. Fagen (admitted pro hac vice)
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
Facsimile: (212) 446-4900
Email: matthew.fagen@kirkland.com
Co-Counsel to the Plaintiffs




                                           6
